NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10158

                Plaintiff-Appellee,             D.C. No. 4:14-cr-01240-CKJ

 v.
                                                MEMORANDUM*
FREDY YOVANI HERNANDEZ-
MALDONADO, a.k.a. Fredy Guanny
Hernandez, a.k.a. Fredy Y. Hernandez, a.k.a.
Fredy Yovani Hernandez, a.k.a. Fredy
Yovani Hernandez-Maldonado,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Fredy Yovani Hernandez-Maldonado appeals from the district court’s

judgment and challenges the 25-month sentence imposed on remand following his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty-plea conviction for reentry of a removed alien, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Hernandez-

Maldonado’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. We have provided

Hernandez-Maldonado the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    16-10158